 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDAcme Industrial Products,Inc.andLocal No. 155,InternationalUnion,UnitedAutomobile,Aerospace,and Agricultural ImplementWorkersof America(UAW). Case 7-CA-6982December 15, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn June 30, 1969, Trial Examiner Melvin PollackissuedhisDecision in the above-entitledcase,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner'sDecision.Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief and arequest for oral argument; the General Counsel filedexceptions to the Recommended Order and asupporting brief; and the Charging Party filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions,the briefs, andthe entire record in the case,' and hereby adopts thefindings,conclusions, and recommendations of theTrialExaminer, with the modifications set forthbelow.The Trial Examiner found, and we agree, thatRespondent violated Section 8(ax5) and (1) byfailing and refusing to bargain with the Union overitsdecision to relocate its "Standard" operationsfrom itsMadison Heights plant to its Livingstonplant. In support thereof, the Trial Examiner found,and we agree, that(1) such relocation substantiallyreduced the scope of the bargaining unit byeliminating 20 or more jobs in several categories ofemployment,and thus adversely affected jobopportunities, and (2) the displaced employees lostthe benefit of their specialized skills and training,and, under the contract between the parties whichprovided that seniority for purposes of layoff is byjobclassification,suchemployees lost theiraccumulatedseniority,thusbecomingmorevulnerable to layoff or discharge;and for thesereasons the elimination of the "Standard" jobssignificantlyaffectedtermsand conditions ofemployment in the bargaining unit,and accordingly'Respondent's requestfor oral argumentisdenied,as, in our opinion,the record and the exceptions and briefs adequately present theissues andthe positions of the partiesRespondent was undera statutory duty to bargainwith the Union over its decision to relocate beforetakingsuch action.2The General Counsel urges that Respondent berequired to offer any employee displaced as a resultof the relocation of the "Standard" facilitiessubstantiallysimilarpositionsattheMadisonHeights plant without prejudice to seniority, wagerates,or other rights and privileges; and, if suchpositionsarenotavailable,oranydisplacedemployee desires employment at the Livingstonplant, that Respondent offer any displaced employeeemployment at the Livingston plant. He furtherurges that any affected employee be made whole forany loss of pay suffered by reason of the relocationof the Standard facilities or by reason ofRespondent's failure to offer any such employeesubstantially equivalent employment at the MadisonHeightsorLivingstonplantattheemployees'option.He requests that this remedy be effective fora 3-year period.While Respondent refused to bargain with theUnion over its decision to relocate, Respondent didoffer proposals on the absorption into other jobs atMadisonHeights of employees affected by therelocation.3On the basis of such proposals,Respondent and the Union reached agreement,subjecttotheinstantunfairlaborpracticeproceeding, on such absorption. As a result, theaffected"Standard" employees were given otherjobs at the Madison Heights plant with no loss ofpay or fringe benefits, but they did lose all of theiraccumulated seniority in these new jobs.We agree with the Trial Examiner that, as theabsorption of the "Standard" employees resulted inno direct loss of pay or overtime work, there is nowarrant for a backpay remedy simply because theremay be a future decline in Respondent's businesswhich may result in loss of employment by theseemployees.' Similarly, as these employees alreadyhavebeengivenothersubstantiallyequivalentpositions at the Madison Heights plant, with no lossof pay or fringe benefits, we see no warrant forgrantingtheGeneral Counsel's request that theseemployeesagainbeofferedreinstatementtosubstantially equivalent positions at theMadisonHeights or Livingston plant.However, these employees have lost their seniorityasa direct result of the relocation, over whichRespondentunlawfullyrefusedtobargain.Moreover, as we find,in agreementwith the TrialExaminer,such loss was one of the two elementswhichsignificantlyaffectedtheirtermsand'Ozark Trailers.Inc,161NLRB 561, 564-570We also agreewith theTrialExaminer's subsidiary finding that Respondent's right under theparties' contract to determine the locationof itsplants was not awaiver bythe Union of its right to bargainoverthe transferof unit work out of theplantWeltronicCompany.173 NLRB No. 40'The Union refused to submit proposals on the absorptionof theseemployees, on the ground that such proposalswould be a condonation ofthe unilateral action of moving.'Cf.Cities Service Oil Company,158 NLRB 1204.180 NLRB No. 23 ACME INDUSTRIAL PRODUCTS, INC.conditions of employment, so as to render therefusal to bargain unlawful. Accordingly, we findthat the policies of the Act could not fully beeffectuated simply by the Trial Examiner's orderthatRespondent not take such unilateral actionagain,but require also that the seniority of theseemployees be restored to the extent that suchrestoration is not inconsistent with the seniorityprovisions of the parties' contract.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyorders that theRespondent,Acme IndustrialProducts,Inc.,MadisonHeights,Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified.1.Add to the Recommended Order the followingas paragraph 2(a), and redesignate the succeedingparagraphs as 2(b) and 2(c):"Restore their accumulated seniority to theemployeeswho were employed in "Standard"operations positions at the Madison Heights plantprior to the relocation of such operations to theLivingston plant, to the extent that such restorationisnot inconsistent with the seniority provisions ofthe contract between Respondent and the Union."2.Add to the notice the following as a thirdparagraph:WE WILL restore their accumulated seniority tothe employees who were employed in "StandardOperations" positions at theMadison Heightsplant prior to the relocation of such operations totheLivingston plant, to the extent that suchrestoration is not inconsistent with the seniorityprovisions of our contract with the Union.'As noted above, the parties'agreement on absorption of the "Standard"employees in other jobs without their seniority was expressly made subjectto the instant proceeding.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner This case was heardon January 30 and May 7, 1969, at Detroit, Michigan,upon a charge filed on October 3, 1968, and a complaintissued on November 6, 1968 The complaint, which wasamended at the hearing, alleges that Respondent, AcmeIndustrial Products, Inc., violated Section 8(a)(1) and (5)of the National Labor Relations Act, as amended, byrefusing to bargain with the charging Union over itsdecision to remove and relocate certain manufacturingfacilities from its plant in Madison Heights, Michigan.Upon consideration of the entire record in the case,briefs filed by the General Counsel and the Respondent,make the following.FINDINGS OF FACT'1.THE BUSINESS OF RESPONDENT115Respondent is engaged in the manufacture, sale, anddistribution of punches, die buttons, retainers, and relatedproducts Its annual interstate purchases and sales at theMadison Heights plant each exceed $50,000. I find thatRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act11.THE LABORORGANIZATION INVOLVEDLocalNo155,InternationalUnion,UnitedAutomobile,Aerospace,andAgriculturalImplementWorkers of America (UAW), is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheRelevant FactsTheUnionhasrepresentedtheproductionandmaintenance employees at Respondent's Madison Heightsplant since 1956 The bargaining unit from its inceptionincludedemployeeswho operatedmachinery for themanufacture of punches, retainers, and buttons. Theseitems are "standard" in Respondent's catalog and theequipment for their manufacture is known at the plant asthe "Standard Products Facilities " The plant normallyemploys over 100 persons. In the spring of 1968,2 22 to 24employees were engaged in the "Standard" operations. OnApril 3, Edward Sir, the Union's chief shop steward,askedArthur Jordan, Respondent's president, whetherthere was "anything to this rumor" that Respondent wasgoing to move "Standard" out of the plant. Jordan repliedthat Respondent had been thinking about such a move for10 or 12 years but "there is nothing final." He said hewould let the Union know should Respondent "decide todo something "Sir and other union representatives spoke to Jordanabout the rumored move one or more times a monthduring the next few months Jordan put off their requestsfor a meeting to discuss the move by reiterating that hedid not know whether or not the move would be made,but that he would let them know when Respondent cameto a decision on the move Late in August, the Unionlearned thatRespondent was constructing a plant inLivingstonCounty,MichiganOn August 29, StephenRyan, the Union's newly elected president, called Jordanand told him it would be advisable to have a meetingabout the rumored move "to appease the men and avoidthe possibility of friction in the plant." Jordan said hewould call Ryan back on September 6 "with the thoughtinmind" of meeting on September 9 or 10.By letter dated September 6, Respondent notified theUnion- "Please be advised that we are relocating ourstandardproductionfacilitiestoLivingstonCounty,Michigan It is contemplated that said relocation will becompleted within the near future." A copy of the letterwas posted in the plant on September 7TheUnionnotifiedRespondentby letter datedSeptember 10, 1968, that it wished to bargain "in respect'Respondent'sproposedfindings of fact are acceptedto the extentconsistentherewith'All dates hereafterare in 1968 unless otherwise noted 116DECISIONSOF NATIONALLABOR RELATIONS BOARDto your announced intention to transfer standard's workfrom your 12-Mile Road plant to a location in LivingstonCounty."Representatives of Respondent and the Unionmet eight times between September 10 and November 14concerning the relocation of the Standard operations.During the course of these meetings,Respondentexplainedwhy it had decided torelocatethe Standardoperations,'acknowledged that it was obliged to bargainwith the Union about the effects of the move on theemployees,but insisted that it was under no obligation tobargainwith the Union over its decision to move theStandard facilities because,under its contract with theUnion,Respondent retained the sole right to manage itsbusiness,including the right to decide the number andlocation of plants.Respondent and the Union, on thebasisof proposals submitted by Respondent,reachedagreement,"subject to this present[unfair labor practice]proceeding,"on the absorption into other jobs ofemployees affected by the relocation.4About November 11, 1968, the Standard machines weremoved from the Madison Heights plant to the newLivingston plant. The employees who had operated thesemachines were offered other jabs at the same or a higherpay scale and without loss of any fringe benefits.Respondent's records for a representative 5-month periodshow no substantial change in overtime earnings for theseemployees or the other employees in the bargaining unitas a consequence of the assignmentof new jobs within thebargainingunit to the displaced Standard employees.Seniority for purposes of layoff under the parties' contractisby job classification. The displaced Standard employeestherefore went to the bottom of the seniority list in theirnew jobs.B. Analysis and ConclusionsUnion representatives on and after April 3 questionedPresidentJordan concerningRespondent'splans forrelocating the Standard facilities.Respondent concedesthat the Livingston plant was under construction on orabout August 1. Jordan, however,said nothingabout theLivingston plant and kepton insistingthat no firmdecision had been taken to transfer the Standard facilitiesuntil September 6 when Respondent notified the Union byletter that it was relocating the Standard facilities to theLivingston plant "within the near future." At bargainingsessionsbetweenSeptember 10 and November 14,Respondent refused to reconsider its decision to relocatethe Standard facilities at the Livingston plant.I find fromthese facts that Respondent bypassed the Union and failedto bargain in good faith over its decision to relocate theStandard facilities at the Livingston plant.Respondent contends that its decision to transfer theStandard facilitieswas not a mandatory subject ofcollective bargaining because it was motivatedsolely byeconomic considerations,involved a capital investment,and had no adverse effect upon rates of pay, hours, and'Respondent saidinter altothat it would be cheaper to operate "downthere"and that the removal of the Standard equipment would enable it tobring additional equipment into the Madison Heights plant.The Unionsaid it could not understand why Respondent was not utilizing the propertyit had "right next door."'The Union refused to submit proposals on the absorption of employees,explaining to Respondent that such proposals would be "condoning theaction of moving."When it inquired whether Respondent would"relocate"theStandard employees,Respondent replied that any employee whowanted to do so could apply for work at the Livingston plant as a newhire.other conditions of employment.It is the Board's view,however,thateconomicallymotivatedmanagementdecisions which involve"the commitment of investmentcapital, or . . . may be characterized as involving `major'or `basic'change in the nature of the employer'sbusiness,"areneverthelesssubjecttothecollective-bargaining requirementsof the Act where theyhave a significant impact upon the terms and conditions ofemployment of employees in a bargaining unit.OzarkTrailers, Inc.,161NLRB 561, 564-570. See alsoTown &Country Mfg. Co., Inc.,136 NLRB 1022, enfd. 316 F.2d846 (C.A.5);Fibreboard Paper Products Corp.,138NLRB 550, enfd. 322 F.2d 411 (C.A.D.C.), affd. 379 U.S.203.1The critical question in this case, accordingly, iswhether Respondent's relocation of the Standard facilitiessignificantlyaffectedthetermsandconditionsofemployment of the employees represented by the Union attheMadison Heights plant.The removal of the Standard facilities to the Livingstonplant substantially reduced the scope of the bargainingunit by eliminating 20 or more jobs in several categoriesofemploymentandthusadverselyaffectedjobopportunities. The displaced employees lost the benefit oftheir specialized skills and training and, under a contractwhich emphasized the importance of seniority on aparticular job, went to the bottom of the seniority list ontheir new jobs, so becoming more vulnerable to layoff ordischarge. For these reasons, I find that elimination of theStandard jobs significantly affected terms and conditionsof employment in the bargaining unit and, accordingly,that Respondent was under a statutory duty, before takingsuch action, to notify the Union of its intention and toafford theUnion an opportunity to consult and, onrequest, to bargain with it about the matter. Cf.WeltronicCompany,173NLRB No. 40; CitiesServiceOilCompany,158 NLRB 1204.Ifind no merit in Respondent's contention that theUnion waived its statutory right to be consulted over therelocationofmanufacturing facilities by accepting acontractclause(ArticleI,Section4)reservingtoRespondent"the sole right to manage its business,includethe right to decide the number and location of plants." Awaiverofstatutoryright"mustbeclearlyandunmistakably establishedand is not lightly to beinferred."Cloverleaf DivisionofAdams Dairy Co., 147NLRB 1410. The Union's acceptance of Respondent'sright to determine the location of its plants is not a clearand unequivocal waiver of its right to bargain over thetransferof unit work out of the plant.WeltronicCompany,173 NLRB No. 40;Unit Drop Forge Division,171 NLRB No. 73.I conclude that Respondent violated Section 8(a)(5) and(1) of the Act by failing and refusing to bargain in goodfaithwith the Union over its decision to relocate theStandard facilities at the Livingston plant.CONCLUSIONS OF LAW1.Acme Industrial Products,Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.'Relying on its interpretation of the Supreme Court decision in theFibreboardcase,theBoard inOzark Trailersdeclined to follow circuitcourt rulings that an employer must bargain only upon the effects of a"major'or "basic" economic decision.See, eg.,N.L.R.B.vRoyalPlating&PolishingCo., 350 F.2d 191 (C.A.3);N.L.R.B v. AdamsDairy.Inc.. 350 F.2d 108 (C.A. 8), cert denied382 U.S. 1011;N.L R.Bv.Rapid Bindery,Inc., 293 F.2d 170(C.A. 2). ACME INDUSTRIAL PRODUCTS, INC.2.LocalNo. 155, InternationalUnion,UnitedAutomobile,Aerospace,andAgriculturalImplementWorkers of America (UAW), is a labor organizationwithin themeaningof Section 2(5) of the Act.3.All employees at the Madison Heights plant ofRespondent,excludingsupervisors,foremen,salariedemployees,professionalemployees,plantguards,confidential employees, and office and clerical employees,constitute a unit appropriate for the purposes of collectivebargaining within themeaningof Section 9(b) of the Act.4.The Unionatalltimesmaterialhas been theexclusiverepresentativeoftheemployees in theabove-describedunitforthepurposesof collectivebargainingwithin themeaningof Section 9(a) of the Act.5.By refusingtobargainwith the Union over itsdecision to transfer the Standard Production facilitiesfrom the Madison Heights plant, Respondenthas engagedinunfair labor practices within themeaning ofSection8(a)(5) and (I) of the Act.6.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(5)and (1) of the Act, I shall recommend thatRespondent cease and desist from such conduct and that ittake certain affirmative action designed to effectuate thepolicies of the Act.The Union urges that Respondent be required to returnthe Standard facilities to the Madison Heights plant. It isnot disputed, however, that Respondent transferred theStandard facilities to the Livingston plant for economicreasons; it appears that no employee of Respondent waslaid off, discharged, or suffered a loss of pay, as the resultof its unilateral action; and there is no evidence of anyprior unfair labor practices by Respondent in its dealingswith the Union. I find in these circumstances that it wouldbe inappropriate to direct thatthestatus quo anteberestored by ordering the return of the Standard facilitiesto theMadison Heights plant. Cf.CitiesServiceOilCompany,158 NLRB 1204, 1206-1207.The General Counsel urges in his complaint thatRespondent be required to offer any employee displacedas a result of the relocation of the Standard facilitiessubstantially similar positions at theMadison Heightsplant without prejudice to seniority, wage rates, or otherrightsand privileges; and, if such positions are notavailable, or any displaced employee desires employmentattheLivingstonplant,thatRespondent offer anydisplaced employee employment at the Livingston plant.He further urges that any affected employee be madewhole for any loss of pay suffered by reason of therelocationof the Standard facilities or by reason ofRespondent'sfailuretoofferanysuchemployeesubstantiallyequivalentemployment at the MadisonHeights or Livingston plant at the employee's option.'The record shows that the Respondent, pursuant tocontractpostingprocedures,assignedthedisplacedemployees to other jobs at the same or higher wage ratesand that this action resulted in no loss of pay or fringebenefits to any unit employee.' Although Respondentacknowledged its statutory obligation to bargain on theeffects of its decision to move the Standard facilities toLivingston, the Union chose to make no proposals on'The General Counsel requests that the remedy be effective for a 3-yearperiod.117seniorityor transfer of the displaced employees toLivingston. In these circumstances, I see no basis forrecommending the relief requested by the GeneralCounsel.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that Respondent, its officers, agents,successors, and assigns, shall be ordered to:1.Cease and desist from:(a)Refusing to bargain collectively with the Union asthe exclusive bargaining representative of Respondent'semployees in the appropriate unit by unilaterallytransferring unit work to other locations, or otherwisechanging the wages, hours, and other terms and conditionsof employment of the unit employees without priorbargaining with the Union or any other labor organizationthey may select as their representative;(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights under the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act.(a)Post at its plant at Madison Heights, Michigan,copies of the attached notice marked "Appendix."' Copiesof said notice on forms provided by the Regional Directorfor Region 7 shall, after being duly signed by Respondent,be posted by it immediately upon receipt thereof andmaintained for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced or covered by any other material.(b)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Decision,what steps it has taken to comply herewith.''As the absorption of the Standard employees resulted in no direct lossof pay or overtime work, I see no warrantfor a backpayremedy simplybecausea decline in Respondent'sbusinessmay result in loss ofemployment.'in the event this Recommended Order be adoptedby theBoard, thewords, "a Decision andOrder" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent the Board's Order be enforced by a decreeof a United States Courtof Appeals,the words "a decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "a Decision andOrder."'In the event this Recommended Order be adoptedby theBoard, thisprovision shall be modified to read:"NotifysaidRegionalDirector, inwriting,within 10 days from the date of this Order what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act we hereby notify our employees that:After a Trial in which both sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the act and has orderedus to post this notice and to keep our word about what wesay in this Notice. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board found we violated the law when we didnotconsultorbargainwiththeUnion beforetransferringStandard Products Facilities work to aplant in LivingstonCounty,Michigan.WE WILL NOT hereafter transfer work out of thisplantwithout first discussing and negotiating suchtransferwith the Union, and we will not otherwiserefusetobargain collectivelywith the Union asrequired by law.DatedByACME INDUSTRIALPRODUCTS, INC.(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding,1249Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.